Exhibit 10.5
THIRD AMENDMENT TO FORBEARANCE AND AMENDMENT AGREEMENT
     THIS THIRD AMENDMENT TO FORBEARANCE AND AMENDMENT AGREEMENT (this “Third
Amendment”) is made as of December 21, 2009, by and among TMR DRILLING
CORPORATION, a Texas corporation (the “Borrower”), THE MERIDIAN RESOURCE
CORPORATION, a Texas corporation (“Meridian”), THE MERIDIAN RESOURCE &
EXPLORATION LLC, a Delaware limited liability company (“TMR Exploration,” and
collectively with the Borrower and Meridian, the “CIT Credit Parties”) and THE
CIT GROUP/EQUIPMENT FINANCING, INC. (“CIT”), in its capacity as Administrative
Agent and Lender under the CIT Credit Agreement (as defined below).
R E C I T A L S:
     WHEREAS, the Borrower and CIT have entered into that certain Credit
Agreement dated as of May 2, 2008 (as amended by the CIT Forbearance Agreement
(as defined below), the “CIT Credit Agreement”);
     WHEREAS, pursuant to that Guaranty dated as of May 2, 2008, Meridian and
TMR Exploration have guaranteed the full and prompt payment of all Obligations
of Borrower under the CIT Credit Agreement and the other Loan Documents (as
defined in the CIT Credit Agreement);
     WHEREAS, the CIT Credit Parties and CIT have entered into that certain
Forbearance and Amendment Agreement dated as of September 3, 2009, as amended by
that First Amendment to Forbearance and Amendment Agreement dated as of
December 4, 2009, and that Second Amendment to Forbearance and Amendment
Agreement dated as of December 14, 2009 (the “CIT Forbearance Agreement”);
     WHEREAS, the Borrower has requested that CIT further extend the Forbearance
Period under the CIT Forbearance Agreement, and CIT has agreed to do so under
the terms and conditions set forth in this Third Amendment.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
each of CIT and the CIT Credit Parties agree as follows:
     1. Definitions. Capitalized terms defined in the Recitals section of this
Third Amendment are incorporated herein by this reference and are used herein as
so defined. Capitalized terms used and not defined in this Third Amendment
(including in the Recitals section of this Third Amendment) shall have the
meanings assigned to such terms in the CIT Forbearance Agreement and the CIT
Credit Agreement.
     2. Amendment to the CIT Forbearance Agreement. CIT and the CIT Credit
Parties agree that clause (i) of Section 2(a) of the CIT Forbearance Agreement
is amended and restated in its entirety as follows:
     “(i) 5:00 p.m. (Central Time) on December 28, 2009; or ...”.

 



--------------------------------------------------------------------------------



 



     3. Ratifications, Representations and Warranties.
     (a) Ratification of Loan Documents and Liens. Except as expressly modified
and superseded by this Third Amendment, the terms and provisions of the CIT
Credit Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. Each CIT Credit Party and CIT agree
that the Loan Documents shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms. Each CIT Credit Party
further expressly acknowledges and agrees that CIT has a valid, non-avoidable,
enforceable and perfected security interest in and lien against each item of
Collateral described in the Collateral Documents and that such security interest
and lien secures the payment Obligations and the performance of all other
Obligations of the CIT Credit Parties under the Loan Documents.
     (b) General Representations and Warranties. Each CIT Credit Party hereby
jointly and severally represents and warrants to CIT that (i) the execution,
delivery and performance of this Third Amendment has been duly authorized by all
requisite organizational action on the part of such CIT Credit Party and will
not violate the constituent organizational documents of such CIT Credit Party,
contravene any contractual restriction, any law, rule or regulation or court or
administrative decree or order binding on or affecting such CIT Credit Party or
result in, or require the creation or imposition of any lien, security interest
or encumbrance on any of the properties of such CIT Credit Party; (ii) this
Third Amendment has been duly executed and delivered by each CIT Credit Party
and is the legal, valid and binding obligation of each CIT Credit Party,
enforceable in accordance with its terms; (iii) subject to the existence of the
Designated Events of Default, the representations and warranties contained in
the CIT Credit Agreement and any Loan Document are true and correct on and as of
the date hereof and on and as of the date of execution hereof as though made on
and as of each such date; (iv) except for the Designated Events of Default, no
Default or Event of Default under the CIT Credit Agreement has occurred and is
continuing; (v) except for the Designated Events of Default, such CIT Credit
Party is in full compliance with all covenants and agreements contained in the
Loan Documents; and (vi) absent the effectiveness of this Third Amendment, CIT
is entitled to exercise immediately its rights and remedies under the Loan
Documents, including, but not limited to, the right to accelerate the maturity
of the Obligations and enforce their rights and remedies under the Collateral
Documents.
     (c) Ratification of Guarantees. Each of the Guarantors hereby acknowledges
and consents to all of the terms and conditions of this Third Amendment and
hereby ratifies and confirms its respective guarantee under the Guaranty dated
as of May 2, 2008 (the “Guaranty”) for the benefit of CIT. Each Guarantor hereby
represents and acknowledges that the execution and delivery of this Third
Amendment shall in no way diminish or modify its obligations as a Guarantor
under the Guaranty and shall not constitute a waiver by CIT of any of CIT’s
rights against such Guarantor.
     4. Conditions Precedent. This Third Amendment shall become effective upon
the date (the “Effective Date”) that CIT has received all of the following:
     (a) An executed copy of this Third Amendment; and

 



--------------------------------------------------------------------------------



 



     (b) Evidence satisfactory to CIT that the Bank Group Forbearance Agreement
has been extended through December 28, 2009.
     5. Miscellaneous Provisions.
     (a) Survival of Representations and Warranties. All representations,
warranties and acknowledgments made in any Loan Document shall survive the
execution and delivery of this Third Amendment, and no investigation by CIT or
any closing shall affect the representations, warranties or acknowledgments or
the right of CIT to rely upon them.
     (b) Effect of This Third Amendment. Except as otherwise expressly stated
herein, the CIT Forbearance Agreement, the CIT Credit Agreement and the other
Loan Documents remain in full force and effect in accordance with their terms,
as amended hereby. From and after the date hereof, the CIT Forbearance Agreement
is deemed to be the CIT Forbearance Agreement, as amended hereby, and the
parties agree that each of the terms of the CIT Forbearance Agreement will be
strictly adhered to on and after the date hereof, except as expressly modified
by this Third Amendment.
     (c) Amendments; Interpretation. No amendment or modification of any
provision of this Third Amendment shall be effective without the written
agreement of CIT and each CIT Credit Party, and no waiver of any provision of
this Third Amendment or consent to any departure by any CIT Credit Party
therefrom, shall in any event be effective without the written concurrence of
CIT. Any waiver or consent shall be effective only in the specific instance and
for the specific purpose for which it was given.
     (d) Counterparts. This Third Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, each of which when so
executed shall be deemed to be an original, but all of which when taken together
shall constitute one and the same instrument, and all signature pages
transmitted by electronic transmission shall be considered as original executed
counterparts. Each party to this Third Amendment agrees that it will be bound by
its own facsimile or electronic signature and that it accepts the facsimile or
electronic signatures of each other party.
     (e) Further Assurances. Each CIT Credit Party agrees to execute such other
and further documents and instruments as CIT may request to implement the
provisions of this Third Amendment and to perfect and protect the liens and
security interests created by the CIT Credit Agreement and the other Loan
Documents.
     (d) Final Agreement. THE CIT CREDIT AGREEMENT, THE CIT FORBEARANCE
AGREEMENT AS AMENDED HEREBY AND THE OTHER LOAN DOCUMENTS REPRESENT THE ENTIRE
EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE
THIS AMENDMENT IS EXECUTED. NONE OF THE LOAN DOCUMENTS MAY BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR

 



--------------------------------------------------------------------------------



 



AMENDMENT OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN
AGREEMENT SIGNED BY EACH CIT CREDIT PARTY AND CIT.
     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
be duly executed as of the day and year first written above.

            THE CIT CREDIT PARTIES:

THE MERIDIAN RESOURCE CORPORATION

      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        TMR DRILLING CORPORATION
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives       Title:  
Vice President
        THE MERIDIAN RESOURCE & EXPLORATION LLC
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        CIT:

THE CIT GROUP/EQUIPMENT FINANCING, INC.
        By:   /s/ C. Graham Sones         Name:   C. Graham Sones       
Title:   Director     

 